Interim Decision #2584

MATTER OF CABUCANA

In Visa Petition Proceedings
A-21267608
Decided by Board May 20, 1977
(1) The beneficiary, who was born in the Philippines in 1964, was adopted by petitioner in
1973 pursuant to a decree issued by a family court in the State of Hawaii. The District
Director denied the visa petition to classify the child as an immediate relative under
section 201(b) of the Immigration and Nationality Act on the ground that the adoption
decree was not entitled to recognition because the beneficiary had never lived in
Hawaii.
(2) A Hawaiian court has jurisdiction to grant adoption of a child residing outside Hawaii,
and such decree will be recognized for immigration purposes. See Pascual v. O'Shea,
421 F. Supp. 80 (1976). Matter of Dela Cruz, Interim Decision 2470 (BIA 1976) overruled.
(3) Notwithstanding that the adoption decree is valid, there is no evidence in the record
that beneficiary had resided with either the petitioner or her spouse for the two-year
period rfArpireti under section 101(b)(1)(E) of the Act. In the circumstances, the petition
must be denied because the petitioner has failed to sustain that the beneficiary is her
adopted child for purposes of the Act.
ON BEHALF OF PkaTrIONER: Walter S. Kirimitsu, Esquire
531 Avocado Street
Wahiawa, Hawaii 96786
BY: Milhollan, Chairman; Maniatis, and Appleman, Board Members

The United States citizen petitioner applied for immediate relative
status for the beneficiary as her adopted child under section 201(b) of the
Immigration and Nationality Act. The District Director denied the
petition on June 21, 1976, and the petitioner has appealed from that
denial. The appeal will be dismissed.
Under section 201(b) of the Act a child of a United States citizen may
qualify as an immediate relative and be admitted to the United States
without regard to the numerical limitations of the Act. The term "child"
is defined in the Act and, under section 101(b)(1)(E), includes a child
adopted while under the age of 14 years if the child has thereafter been
in the legal custody of, and has resided with, the adopting parent or
parents for at least two years.
The beneficiary was born in the Philippines on November 10, 1064.
The petitioner, the beneficiary's paternal aunt, has submitted a decree
217

Interim Decision #2584
issued by a family court in Hawaii showing that the beneficiary was
adopted by the petitioner and her husband in 1973.
The District Director denied the petition on the ground that the
adoption decree is not entitled to recognition. He reasoned that, because
the beneficiary has never been in Hawaii, the court lacked jurisdiction to
issue the decree.
Subsequent to the District Director's decision, however, the United
States District Court for the District of Hawaii rendered its decision in
_Pascual v. O'Shea, Civil No. 76- 0081 (D. 1. lawaii, September 80, 1076),
reversing an order of the Board dealing with the same issues which are
before us now, namely, whether a Hawaii state court has jurisdiction to
grant adoption of a child residing outside Hawaii and whether the
adoption is entitled to recognition under the immigration laws. In Pascual the court held that the state court had jurisdiction to grant the
adoptions and ordered that the visa petitions be approved. Accordingly,
we hold that the adoption decree in the present case is entitled to
recognition. The Board's derision in Matter of Dela Cruz, Interim Decision 2470 (BIA 1976), also reversed in Pascual v. O'Shea, is overruled.
Although it appears as though the legal custo dy requirement of section 101(b)(1)(E) has been satisfied, the record contains no evidence that
the beneficiary has resided with either the petitioner or her spouse for
the two-year period required by the Act. As a consequence, we conclude
that the petitioner has failed to sustain her burden of establishing that
the beneficiary is her adopted child for the purpose of the Act. See
Matter of Brantigan, 111. & N. Dec. 493 (BIA 19466). The result reached
by the District Director was correct and the appeal will be dismissed.'
ORDER: The appeal is dismissed.
-

We note that the record contains evidence that the beneficiary may qualify for
immediate relative status as an orphan under section 101(b)(1.)(F) of the Act. Inquiries in
this regard should be made to the Service.
218

